Citation Nr: 0938903	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-34 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from October 1956 to 
October 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
RO in St. Louis, Missouri, which denied the above claims.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for hearing loss, tinnitus, 
and a major depressive disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant has not been diagnosed with PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection for PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in September 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The letter also provided 
the appellant with a PTSD stressor questionnaire, which he 
completed and returned.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service medical records from his 
period of active service are unavailable as they were 
destroyed in a 1973 fire that occurred at the National 
Personnel Records Center.  Inasmuch as the appellant was not 
at fault for the loss of these records, VA is under 
heightened obligation to assist the appellant in the 
development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  This heightened obligation includes searching 
for alternative medical records.  Moore v. Derwinski, 1 Vet. 
App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 
(2006).  The RO has undertaken the required procedures to 
reconstruct the appellant's records from alternative sources, 
including requests to the NPRC.  The appellant has not 
alleged inservice psychiatric treatment and did not provide 
his unit of assignment during the stressor period in his 
October 2006 questionnaire response.  The RO informed him of 
the missing records in December 2006.  The appellant 
responded in December 2006 that he did not have any records.  
There is no further information that would enable the RO to 
conduct further searches.  The Board finds that the duty to 
assist is discharged.  Additionally, the appellant denied any 
private medical treatment.  The appellant's VA medical 
records are in the file.  The Board notes that the 
appellant's VA treatment records appear to be incomplete.  
Several entries, in November 2002, March and April 2003 and 
February 2005, mention other treatment sessions which are not 
of record.  The records which are present reflect psychiatric 
evaluation of the appellant on repeated occasions, which will 
be discussed below.  As these records do not support the 
existence of PTSD, the Board finds that the record is of 
sufficient thoroughness to allow for resolution of this 
claim.  The appellant has at no time referenced existing, 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The appellant's VA treatment records and private medical 
records from 2002-2006 reflect treatment for psychiatric 
complaints.  There is no indication that the appellant has 
PTSD.  Rather, the appellant has a recurrent major depressive 
disorder.  These examinations are thorough, focus on the 
appellant's complaints, and were conducted by psychiatrists.  
The Board finds that the preponderance of the medical 
evidence is against a current diagnosis of the claimed 
disorder.  A further examination is not required.  See 
McLendon, supra.  The Board has remanded the major depressive 
disorder claim for further development, as discussed below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).



II. Service Connection

The appellant contends that he has PTSD as a result of 
service.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2008).  Furthermore, VBA Fast Letter 05-01 (Feb. 9, 
2005) indicates that initial VA mental disorder examinations 
are to be conducted by a board certified psychiatrist, a 
licensed psychologist, a psychiatry resident under close 
supervision of an attending psychiatrist or psychologist, or 
a psychology intern under close supervision of an attending 
psychiatrist or psychologist.  

Service connection can only be granted for disabilities the 
appellant suffers from as of the date of claim.  See McClain 
v. Nicholson, 21 Vet. App. 319 (2007).  The appellant has 
sought treatment for psychiatric complaints through VA since 
2002.  In the records of this treatment, the appellant has 
been given repeated diagnoses of major depressive disorder.  
Occasional mention is made of dysthymic disorder.  A February 
2005 note indicates the presence of alcohol abuse.  The 
appellant has, on at least one occasion in April 2003, 
indicated that he had no current psychiatric complaints.  
There is no clinical evidence to support a finding that the 
appellant has PTSD.

The Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  In this case, the appellant 
reported PTSD on his August 2006 claim.  The RO identified 
the depressive disorder from his VA treatment records and 
treated it as a separate claim.  See Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008) (a claim based on a distinct and 
separate diagnosis is a new claim).  

The Board acknowledges that the appellant is competent to 
give evidence about what he experiences.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In light of the 
repeated evaluations by psychiatrists, the Board finds that 
the appellant competently reported that he has psychiatric 
symptoms, but misidentified which disability he suffers from.  
See Jandreau, supra.  

In sum, the Board finds that the preponderance of the 
evidence shows that the appellant does not have a current 
diagnosis of PTSD.  Further inquiry into his alleged stressor 
or a relationship to service is moot.  The claim for service 
connection must fail.  See McClain, supra.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's PTSD claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The appellant's VA treatment records show a recurrent major 
depressive disorder.  He contends that it is a result of his 
service in post-war Korea and the treatment of American 
soldiers there.  The VA treatment records do not mention the 
cause of the depressive disorder.  The appellant was not 
provided a VA examination in connection with his claim.  The 
Board concludes that an examination for the depressive 
disorder claim is warranted pursuant to VA's duty to assist.  
See McLendon, supra.

The appellant's VA medical records indicate a current 
diagnosis of hearing loss.  The records do not reflect a 
diagnosis of tinnitus, but the Board notes that the appellant 
is competent to report the presence of tinnitus.  The 
appellant's service treatment records are missing and 
presumed lost due to fire.  The appellant contends that he 
had noise exposure during service, training for the military 
police.  His separation form shows his training.  
Additionally, his August 2006 claim reports his statement 
that he has had hearing loss and tinnitus since 1960, the 
year following his separation from service.  There has been 
no development relating to the appellant's post-service noise 
exposure, or an evaluation to ensure that the appellant's 
hearing loss meets the disability standard set forth in 
38 C.F.R. § 3.385.  The appellant was not provided a VA 
examination pursuant to his claims.  The Board concludes that 
an examination for both the hearing loss and tinnitus claims 
is warranted pursuant to VA's duty to assist.  See McLendon, 
supra.

Finally, the Board notes that the appellant's VA treatment 
records appear to be incomplete.  Several entries, in 
November 2002, March and April 2003 and February 2005, 
mention other treatment sessions which are not of record.  As 
the Board must remand regardless, the Board takes this 
opportunity to ensure that the record is complete through the 
present. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Obtain the appellant's VA treatment 
records for treatment concerning the 
depressive disorder, hearing loss, and 
tinnitus, from November 2002 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  After obtaining the above evidence, to 
the extent available, schedule the 
appellant for audiological and psychiatric 
VA examinations to determine whether the 
appellant's claimed hearing loss, tinnitus 
and depressive disorder exist and whether 
they are as likely as not etiologically 
related to the appellant's military 
service.  The entire claims folder and a 
copy of this REMAND must be made available 
to the physician.  All indicated studies 
should be conducted, and the results 
reviewed before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


